Citation Nr: 0419167	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-14 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired from active military service in July 1967 
with more than 20 years of active duty service.

This matter arises from a May 2002 rating decision from the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In January 2004 the veteran presented testimony 
at a hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has indicated (including at his January 2004 
Board video hearing) that he received treatment for his skin 
condition from 1972 to 1977 at a United States Naval Hospital 
in Long Beach, California.  It does not appear, however, that 
these records have been associated with the claims file.  As 
the records are relevant to the issue on appeal, the records 
should be obtained to ensure a complete record for appellate 
review.

Accordingly, the case is hereby REMANDED for the following: 

1.  All records from the United States 
Naval Hospital in Long Beach, California, 
pertaining to the treatment of the 
veteran's skin condition from 1972 to 
1977 should be obtained and made of 
record.

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



